DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is in response to the above application filed 24 May 2019.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 13/363219 and 13/742647, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application; namely, claims 2-5, 7-12, 14-17, and 19.
The prior-filed applications do not mention variations in chemical composition, modulus, grain structure, fiber weaves, alloys, or microstructure; nor the walls made of metal, aluminum, or fused powders.
The earliest support for these limitations is found in prior-filed application 13/834123 with effective filing date of 15 March 2013. Thus, claims 2-5, 7-12, 14-17, and 19 
The disclosures of the prior-filed applications, Application Nos. 13/363219, 13/742647, 13/834123, 15/177657, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application; namely, claim 6.
The prior-filed applications do not limit the differing fiber configurations to the group “consisting of” uni-directional, woven, braided, and un-woven.
The earliest support for these limitations is found in the original claim set of the current application 16/422181 with effective filing date of 24 May 2019. Thus, claim 6 is attributed the effectively filed date of 24 May 2019.
Claims 1, 13, and 18 are considered effectively filed 31 January 2012 as supported under 112(a) by earliest filed application 13/363219. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9394852 (hereinafter, Patent ‘852). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims comprise all the limitations claimed in the current Application’s claims 1 and 13. 
Regarding claim 1, Patent ‘852’s claim 1 teaches a gas turbine engine, comprising: a core engine including at least a compressor section, a combustor section, and a turbine section; a fan coupled to the turbine section; and a fan nozzle (VAFN in Patent ‘852) aft of the fan and defining an exit area, the fan nozzle having a body that has an airfoil cross-section geometry, the body including a wall (any of first or second walls in Patent ‘852) having a controlled mechanical property distribution that varies by location on the wall in accordance with a desired flutter characteristic at the location. Then Patent ‘852’s claim 6 teaches the material property distribution being in material macro- or micro-structure. 
claim 13, Patent ‘852’s claim 1 teaches a gas turbine engine, comprising: a core engine including at least a compressor section, a combustor section and a turbine section disposed along a central axis: a fan coupled to be driven by the turbine section; and a fan nozzle (VAFN in Patent ‘852) aft of the fan and defining an exit area, the fan nozzle having a body defining an airfoil cross-section geometry, the body including a wall (any of first or second walls in Patent ‘852) having a controlled mechanical property distribution that varies by location on the wall in accordance with a desired flutter characteristic at the location.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, the recitation(s) “the material” (noun) renders the claim indefinite because it lacks antecedent basis in the claims. That is, the recitation in claim 1, of “material” is descriptive of the macro- or micro-structure and not a positive recitation of “a” material (noun). Thus, it is unclear what material is being referred to in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-3, 5-6, 13-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper 7673458 in view of Ravey 9074478.
Regarding claim 1, Kemper teaches a gas turbine engine (10), comprising: 
a core engine (20) including at least a compressor section, a combustor section, and a turbine section (Col.2 ll.27-28); 
a fan (16) coupled to the turbine section (Fig 1); and 
a fan nozzle (portion of nacelle defining 26 aft of the fan 16 and including fan outlet guide vanes, OGVs, Fig 1) aft of the fan and defining an exit area (at 46), 

    PNG
    media_image1.png
    681
    980
    media_image1.png
    Greyscale

the fan nozzle having a body (OGVs, Fig 1 above; which are conventionally airfoils), 
the body including a wall (e.g. surface(s) exposed to bypass fan airflow 38).

However, Ravey teaches fan outlet guide vanes, OGVs (10 with second member(s) 14 and dampers 18; Col.2 ll.2-4) having an airfoil cross-sectional geometry (Figs 1-3); 

    PNG
    media_image2.png
    460
    610
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    542
    603
    media_image3.png
    Greyscale

the fan OGVs comprising a wall (surfaces exposed to external airflow including both 14 and 18; see also Col.2 ll.56-59 teaching 14 and 18 may be bonded together) having a controlled mechanical property distribution (e.g. thickness and material) that varies in material macro- or micro-structure by location on the wall (Figs 1-3; at least circumferentially and longitudinally) in accordance with a desired flutter characteristic at the location (Col.1 ll.8-13; Col.2 ll.1-4, Col.2 ll.27-40; flutter manifests as vibration of the components, thus accounting for or mitigating vibration also addresses flutter concerns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying thickness damper of Ravey for the OGVs of Kemper in order to mitigate vibration in fan OGVs (Ravey, Col.1 ll.8-13; Col.2 ll.1-4).
Regarding claim 2, Kemper in view of Ravey teaches all the limitations of the claimed invention as discussed above. Kemper in view of Ravey as discussed so far, does not teach the variation in material macro- or micro-structure includes macro- or micro-structures of differing moduli.
However, Ravey further teaches the variation in material macro- or micro-structure includes macro- or micro-structures of differing moduli (Col.3 ll.3-40).

Regarding claim 3, Kemper in view of Ravey teaches all the limitations of the claimed invention as discussed above. Kemper in view of Ravey as discussed so far, does not teach the material is metallic.
However, Ravey further teaches the material is metallic (Col.3 ll.3-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying material of Ravey for the OGVs of Kemper in view of Ravey in order to mitigate vibration in fan OGVs (Ravey, Col.1 ll.8-13; Col.2 ll.1-4).
Regarding claim 5, Kemper in view of Ravey teaches all the limitations of the claimed invention as discussed above. Kemper in view of Ravey as discussed so far, does not teach the variation in material macro- or micro-structure includes differing fiber configurations.
However, Ravey further teaches the variation in material macro- or micro-structure includes differing fiber configurations (Col.3 ll.14-40; e.g., continuous and chopped).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying fiber arrangements of Ravey for the OGVs of Kemper in view of Ravey in order to mitigate vibration in fan OGVs (Ravey, Col.1 ll.8-13; Col.2 ll.1-4).
Regarding claim 6, Kemper in view of Ravey teaches all the limitations of the claimed invention as discussed above. Kemper in view of Ravey as discussed so far, does not teach the differing fiber configurations are selected from the group consisting of uni-directional, woven, braided, and un-woven.
However, Ravey further teaches fibers are continuous or chopped (Col.3 ll.25-27), which are both un-woven.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of Ravey for the OGVs of Kemper in view of Ravey in order to mitigate vibration in fan OGVs (Ravey, Col.1 ll.8-13; Col.2 ll.1-4).
Regarding claim 13, Kemper teaches a gas turbine engine (10), comprising: 
a core engine (20) including at least a compressor section, a combustor section and a turbine section disposed along a central axis (Col.2 ll.27-28; axis 44): 

a fan nozzle (portion of nacelle defining 26 aft of the fan 16 and including fan outlet guide vanes, OGVs, Fig 1) aft of the fan and defining an exit area (46), 

    PNG
    media_image1.png
    681
    980
    media_image1.png
    Greyscale

the fan nozzle having a body (OGVs, Fig 1 above; which are conventionally airfoils), 
the body including a wall (e.g. surface(s) exposed to bypass fan airflow 38).
Kemper does not teach the body including a wall having a controlled mechanical property distribution that varies by location on the wall in accordance with a desired flutter characteristic at the location. Kemper also does not specifically teach the wall defining an airfoil cross-section geometry,
However, Ravey teaches fan outlet guide vanes, OGVs (10 with second member(s) 14 and dampers 18; Col.2 ll.2-4) having an airfoil cross-sectional geometry (Figs 1-3); the fan OGVs comprising a wall (surfaces exposed to external airflow including both 14 and 18; see also Col.2 ll.56-59 teaching 14 and 18 may be bonded together) having a controlled mechanical property distribution (e.g. thickness and material) that varies in material macro- or micro-structure by location on the wall (Figs 1-3; at least circumferentially and longitudinally) in accordance with a desired flutter characteristic at the location (Col.1 

    PNG
    media_image2.png
    460
    610
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    542
    603
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying thickness damper of Ravey for the OGVs of Kemper in order to mitigate vibration in fan OGVs (Ravey, Col.1 ll.8-13; Col.2 ll.1-4).
	Regarding claim 14, Kemper in view of Ravey teaches all the limitations of the claimed invention as discussed above. Kemper in view of Ravey as discussed so far, does not teach the controlled mechanical property distribution is provided by a variation in material chemical composition of the wall.
	However, Ravey further teaches the controlled mechanical property distribution is provided by a variation in material chemical composition of the wall (Col.3 ll.3-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying material of Ravey for the OGVs of Kemper in view of Ravey in order to mitigate vibration in fan OGVs (Ravey, Col.1 ll.8-13; Col.2 ll.1-4).
	Regarding claim 16, Kemper in view of Ravey teaches all the limitations of the claimed invention as discussed above. Kemper in view of Ravey as discussed so far, does not teach the controlled mechanical property distribution is provided by a variation in a micro-structure of the wall.
	However, Ravey further teaches the controlled mechanical property distribution is provided by a variation in a micro-structure of the wall (Col.3 ll.3-40).

Regarding claim 17, Kemper in view of Ravey teaches all the limitations of the claimed invention as discussed above. Kemper in view of Ravey as discussed so far, does not teach the controlled mechanical property distribution is provided by a variation in material chemical composition of the wall and a variation in thickness of the wall.
However, Ravey further teaches the controlled mechanical property distribution is provided by a variation in material chemical composition of the wall and a variation in thickness of the wall (Col.3 ll.3-40; Col.2 ll.31-40; Figs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying material and thickness of Ravey for the OGVs of Kemper in view of Ravey in order to mitigate vibration in fan OGVs (Ravey, Col.1 ll.8-13; Col.2 ll.1-4).
Regarding claim 18, Kemper in view of Ravey teaches all the limitations of the claimed invention as discussed above. Kemper in view of Ravey as discussed so far, does not teach the wall is a composite material.
However, Ravey further teaches the wall is a composite material (Col.3 ll.3-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composite material of Ravey for the OGVs of Kemper in view of Ravey in order to mitigate vibration in fan OGVs (Ravey, Col.1 ll.8-13; Col.2 ll.1-4).
Regarding claim 19, Kemper in view of Ravey teaches all the limitations of the claimed invention as discussed above. Kemper in view of Ravey as discussed so far, does not teach the wall includes a metallic alloy.
	However, Ravey further teaches the wall includes a metallic alloy (Col.3 ll.3-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of Ravey for the OGVs of Kemper in view of Ravey in order to mitigate vibration in fan OGVs (Ravey, Col.1 ll.8-13; Col.2 ll.1-4).

Claims 1-4, 8-14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper in view of Udall 8123489.
Regarding claim 1, Kemper teaches a gas turbine engine (10), comprising: 
a core engine (20) including at least a compressor section, a combustor section, and a turbine section (Col.2 ll.27-28); 
a fan (16) coupled to the turbine section (Fig 1); and 
a fan nozzle (portion of nacelle defining 26 aft of the fan 16 and including fan outlet guide vanes, OGVs, Fig 1) aft of the fan and defining an exit area (at 46), 

    PNG
    media_image1.png
    681
    980
    media_image1.png
    Greyscale

the fan nozzle having a body (OGVs, Fig 1 above; which are conventionally airfoils), 
the body including a wall (e.g. surface(s) exposed to bypass fan airflow 38).
Kemper does not teach the wall having a controlled mechanical property distribution that varies in material macro- or micro-structure by location on the wall in accordance with a desired flutter characteristic at the location. Kemper also does not specifically teach the body having an airfoil cross-sectional geometry.


    PNG
    media_image4.png
    711
    677
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying material of Udall for the OGVs of Kemper in order to mitigate vibration in fan OGVs (Udall, Col.6 ll.13-23).
Regarding claim 2, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the variation in material macro- or micro-structure includes macro- or micro-structures of differing moduli.
However, Udall further teaches the variation in material macro- or micro-structure includes macro- or micro-structures of differing moduli (using different materials ranging from metal alloys to polyurethane results in a change in modulus; Col.6 ll.13-27, Col.7 ll.16-24).

Regarding claim 3, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the material is metallic.
	However, Udall further teaches the material is metallic (Col.6 ll.13-27, Col.7 ll.16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Udall for the OGVs of Kemper in view of Udall in order to provide a self-sharpening edge to leading edges of the vanes and to manufacture the vanes as lightweight components (Udall, Col.6 ll.6-12; Col.1 ll.17-20, Col.4 l.67 - Col.5 l.1, Col.7 ll.21-24).
Regarding claim 4, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the variation in material macro- or micro-structure includes microstructure of differing grain structures. 
However, Udall further teaches the variation in material macro- or micro-structure includes microstructure of differing grain structures (use of different alloys results in differing grain structures; Col.6 ll.13-27, Col.7 ll.16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Udall for the OGVs of Kemper in view of Udall in order to provide a self-sharpening edge to leading edges of the vanes and to manufacture the vanes as lightweight components (Udall, Col.6 ll.6-12; Col.1 ll.17-20, Col.4 l.67 - Col.5 l.1, Col.7 ll.21-24).
Regarding claim 8, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the variation in material macro- or micro-structure is provided by a fused powder.
However, Udall further teaches the variation in material macro- or micro-structure is provided by a fused powder (Col.6 ll.47-51, Col.7 ll.6-11, 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fused power of Udall for the OGVs of Kemper in view of Udall in order to 
Regarding claim 9, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the variation in material macro- or micro-structure is provided by fused powder differing in composition by the location on the wall.
However, Udall further teaches the variation in material macro- or micro-structure is provided by fused powder differing in composition by the location on the wall (Col.7 ll.16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of Udall for the OGVs of Kemper in view of Udall in order to provide a self-sharpening edge to leading edges of the vanes and to manufacture the vanes as lightweight components (Udall, Col.6 ll.6-12; Col.1 ll.17-20, Col.4 l.67 - Col.5 l.1, Col.7 ll.21-24).
Regarding claim 10, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the variation in material macro- or micro-structure is provided by differing metallic alloy compositions.
However, Udall further teaches the variation in material macro- or micro-structure is provided by differing metallic alloy compositions (Col.7 ll.16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of Udall for the OGVs of Kemper in view of Udall in order to provide a self-sharpening edge to leading edges of the vanes and to manufacture the vanes as lightweight components (Udall, Col.6 ll.6-12; Col.1 ll.17-20, Col.4 l.67 - Col.5 l.1, Col.7 ll.21-24).
Regarding claim 11, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the differing metallic alloy compositions are aluminum-based alloys.
However, Udall further teaches the differing metallic alloy compositions are aluminum-based alloys (Col.7 ll.16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of Udall for the OGVs of Kemper in view of Udall in order to provide 
Regarding claim 12, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the differing metallic alloys compositions are provided by an aluminum alloy and a non-aluminum alloy.
However, Udall further teaches the differing metallic alloys compositions are provided by an aluminum alloy and a non-aluminum alloy (Col.7 ll.16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of Udall for the OGVs of Kemper in view of Udall in order to provide a self-sharpening edge to leading edges of the vanes and to manufacture the vanes as lightweight components (Udall, Col.6 ll.6-12; Col.1 ll.17-20, Col.4 l.67 - Col.5 l.1, Col.7 ll.21-24).
Regarding claim 13, Kemper teaches a gas turbine engine (10), comprising: 
a core engine (20) including at least a compressor section, a combustor section and a turbine section disposed along a central axis (Col.2 ll.27-28; axis 44): 
a fan (16) coupled to be driven by the turbine section (Fig 1); and 
a fan nozzle (portion of nacelle defining 26 aft of the fan 16 and including fan outlet guide vanes, OGVs, Fig 1) aft of the fan and defining an exit area (46), 

    PNG
    media_image1.png
    681
    980
    media_image1.png
    Greyscale

the fan nozzle having a body (OGVs, Fig 1 above; which are conventionally airfoils), 
the body including a wall (e.g. surface(s) exposed to bypass fan airflow 38).
Kemper does not teach the body including a wall having a controlled mechanical property distribution that varies by location on the wall in accordance with a desired flutter characteristic at the location. Kemper also does not specifically teach the wall defining an airfoil cross-section geometry,
However, Udall teaches fan outlet guide vanes, OGVs (38; Col.6 ll.13-17) having an airfoil cross-sectional geometry (Figs 1-3); the fan OGVs comprising a wall (surfaces exposed to external airflow including 40, 46, 48) having a controlled mechanical property distribution (e.g. thickness and material) that varies in material macro- or micro-structure by location on the wall (Figs 1-3; at least laterally, across a cross-section) in accordance with a desired flutter characteristic at the location (Col.6 ll.13-23; flutter manifests as vibration of the components, thus accounting for or mitigating vibration also addresses flutter concerns). 

    PNG
    media_image4.png
    711
    677
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying material of Udall for the OGVs of Kemper in order to mitigate vibration in fan OGVs (Udall, Col.6 ll.13-23).
Regarding claim 14, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the controlled mechanical property distribution is provided by a variation in material chemical composition of the wall.
However, Udall further teaches the controlled mechanical property distribution is provided by a variation in material chemical composition of the wall (using different materials ranging from metal alloys to polyurethane is a change in chemical composition; Col.6 ll.13-27, Col.7 ll.16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying material of Udall for the OGVs of Kemper in view of Udall in order to mitigate vibration in fan OGVs (Udall, Col.6 ll.13-23).
Regarding claim 16, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the controlled mechanical property distribution is provided by a variation in a micro-structure of the wall.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying material of Udall for the OGVs of Kemper in view of Udall in order to mitigate vibration in fan OGVs (Udall, Col.6 ll.13-23).
Regarding claim 17, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the controlled mechanical property distribution is provided by a variation in material chemical composition of the wall and a variation in thickness of the wall.
However, Udall further teaches the controlled mechanical property distribution is provided by a variation in material chemical composition of the wall and a variation in thickness of the wall (using different materials ranging from metal alloys to polyurethane is a change in chemical composition and Col.6 ll.13-27, Col.7 ll.16-24 also teaches varying thickness of each wall layer; see also Figure 3 differences in thickness, circumferentially about the airfoil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying material of Udall for the OGVs of Kemper in view of Udall in order to mitigate vibration in fan OGVs facilitate lightweight component construction (Udall, Col.6 ll.6-23; Col.1 ll.17-20, Col.4 l.67 - Col.5 l.1, Col.7 ll.21-24).
Regarding claim 19, Kemper in view of Udall teaches all the limitations of the claimed invention as discussed above. Kemper in view of Udall as discussed so far, does not teach the wall includes a metallic alloy.
However, Udall further teaches the wall includes a metallic alloy (Col.7 ll.16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Udall for the OGVs of Kemper in view of Udall in order to mitigate vibration in fan OGVs and facilitate lightweight component construction (Udall, Col.6 ll.6-23; Col.1 ll.17-20, Col.4 l.67 - Col.5 l.1, Col.7 ll.21-24).

Potentially Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Potentially Allowable Subject Matter
The following is an Examiner’s statement of reasons for indicating potentially allowable subject matter: 
Regarding Claim 7, the prior art of record does not teach in combination with the other limitations of the independent claim: "the differing fiber configurations” varying by location on the wall in accordance with a desired flutter characteristic (from claims 1 and 5) “are different weave patterns”. 
Although it was known to produce composite components with various weave patterns. The prior art of record does not teach variation of weave pattern across an airfoil in accordance with flutter characteristics. 
Regarding Claim 15, the prior art of record does not teach in combination with the other limitations of the independent claim: "the controlled mechanical property distribution” that varies by location on the wall in accordance with a desired flutter characteristic (from claim 1) “is provided by a variation in metallic grain structure”.
Although it was known to produce such airfoil components with varying grain structures, the prior art of record does not teach variation of grain structure across an airfoil in accordance with flutter characteristics. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741